Citation Nr: 1036173	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an earlier effective date prior to August 29, 
2002, for the grant of service connection for gastritis and 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of a Decision Review 
Officer (DRO) and an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The Veteran perfected his appeal 
regarding entitlement to an earlier effective date prior to 
August 29, 2002, for the grant of service connection for 
gastritis and peptic ulcer disease, to include whether clear and 
unmistakable error (CUE) exists in a January 2000 rating decision 
and a July 2001 rating decision, and the case was referred to the 
Board for appellate review.

A hearing was held on July 16, 2007, by means of video 
conferencing equipment with the Veteran in Providence, Rhode 
Island, before the undersigned Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

In an October 2007 decision, the Board denied the Veteran's claim 
of entitlement to an earlier effective date prior to August 29, 
2002, for the grant of service connection for gastritis and 
peptic ulcer disease, to include whether CUE exists in a January 
2000 rating decision and a July 2001 rating decision.

The Veteran appealed the Board's denials of his claim to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Court affirmed the Board's decision regarding the CUE aspect of 
his claim, vacated the Board's decision regarding the earlier 
effective date aspect of his claim, and remanded the issue of 
entitlement to an earlier effective date for further development 
by a decision dated in October 2009.

The Board notes that the Veteran was pro se at the time the 
Court's October 2009 decision.  However, in July 2009, the 
Military Order of the Purple Heart of the U.S.A. filed a VA Form 
21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative.  This service organization also filed 
an Informal Hearing Presentation on the Veteran's behalf in 
August 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2000 and July 2001 rating decisions, the RO denied 
service connection for ulcers.  The Veteran failed to perfect an 
appeal and the decisions became final.

2.  A Hospital Admission Card for the year 1944, created by the 
Office of the Surgeon General Department of the Army (SGO) and 
submitted by the National Personnel Records Center (NPRC), was 
associated with the claims file at the time of the January 2000 
and July 2001 rating decisions.

3.  The Veteran filed a claim of entitlement to service 
connection for ulcers and gastroenteritis on August 29, 2002.

4.  On VA examination on March 31, 2004, the VA examiner opined 
that it was at least as likely as not that the Veteran's current 
gastritis and peptic ulcer disease were related to service.

5.  It is not factually ascertainable that service connection was 
warranted for gastritis and peptic ulcer disease prior to March 
31, 2004, nor is there a formal or informal claim of entitlement 
to service connection for the same prior to August 29, 2002.






CONCLUSION OF LAW

The requirements for an effective date prior to August 29, 2002, 
for the grant of service connection for gastritis and peptic 
ulcer disease have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Board observes that the Veteran's claim of entitlement to an 
earlier effective date is a downstream issue from the grant of 
the same.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board observes that the Court recently 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a claim 
has been substantiated after enactment of The Veterans Claims 
Assistance Act of 2000 (VCAA), the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").

In this case, the Veteran's claim of entitlement to service 
connection for gastritis and peptic ulcer disease was granted and 
an effective date was assigned in the May 2004 DRO rating 
decision giving rise to the present appeal.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because the 
purpose that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, all identified VA and private 
treatment records have been obtained and considered.  The Veteran 
was afforded a VA examination in connection with his original 
August 2002 claim.  Thus, the Board finds that VA has fully 
satisfied the duty to assist.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claim.

Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if 
the claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from active 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
The effective date of an award of disability compensation based 
on a claim to reopen after a final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

If VA receives or associate with the claims folder relevant 
official service department records at any time after a decision 
is issued on a claim that had not been associated with the claims 
folder when VA first decided the claim, VA will reconsider the 
claim.  38 C.F.R. § 3.156(c).  An award based all or in part on 
such records is effective on the date entitlement arose or the 
date VA received the previously denied claim, whichever is later, 
or such other date as may be authorized by the provisions of this 
part applicable to the previously decided claim.  38 C.F.R. § 
3.156(c)(iii)(3).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 29, 
2002, is the earliest possible effective date for the grant of 
service connection for gastritis and peptic ulcer disease.  While 
the Veteran has alleged that he is entitled to an earlier 
effective date for his award of service connection, there is no 
basis under the governing legal criteria to establish that he is 
legally entitled to such.

The Veteran first presented his claim for service connection for 
ulcers in a VA Form 21-526 received in April 1999.  However, a 
January 2000 rating decision denied that claim.  The Veteran was 
notified of that decision and of his appellate rights.  He did 
submit a Notice of Disagreement with that decision in March 2000, 
and a Statement of the Case was issued in May 2000.  However, the 
Veteran did not submit a timely substantive appeal.  In general, 
rating decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2001, a letter was sent to the Veteran informing him 
that the VCAA had been signed into law in November 2000 and that 
his claim would be reviewed again because it had been denied as 
being not well grounded.  However, a July 2001 rating decision 
denied the claim, and he did not appeal the decision.  As such, 
both the January 2000 and the July 2001 rating decisions are 
final.
The Veteran later submitted a statement on August 29, 20002, in 
which he requested that his claim for service connection for 
ulcers and gastroenteritis be reopened.  However, a December 2002 
rating decision denied those claims on the basis that no new and 
material evidence had been submitted.  The Veteran submitted 
additional evidence and a statement in December 2002 in which he 
amended his claim for service connection for ulcers and a 
gastrointestinal disorder to include as secondary to H. Pylori 
bacterium.  A February 2003 rating decision denied the claims on 
the basis that no new and material evidence had been submitted.  
The Veteran filed a Notice of Disagreement in June 2003, and in a 
May 2004 DRO rating decision, the RO granted service connection 
for gastritis and peptic ulcer disease and assigned a 20 percent 
disability evaluation, effective August 29, 2002.

The fact that the Veteran was previously denied entitlement to 
service connection does not entitle him to an earlier effective 
date with regard to his present claim. Previous determinations 
are final and binding in the absence of CUE.

Following the issuance of the July 2001 rating decision, the 
Veteran first presented his application to reopen the claim for 
service connection for ulcers and gastroenteritis in a statement 
received on August 29, 2002.  The record does not contain any 
earlier statement or action indicating intent to file a claim.  
In fact, the Veteran did not submit anything to VA between the 
issuance of the July 2001 rating decision and the receipt of his 
informal claim on August 29, 2002.  As such, the Veteran did not 
demonstrate intent to raise an informal claim for service 
connection.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
August 29, 2002.

The Board does observe that the Veteran received treatment 
between the issuance of the July 2001 rating decision and his 
claim received on August 29, 2002.  Although those treatment 
records do show that he sought treatment for and was diagnosed 
with ulcers and peptic ulcer disease, the Veteran did not express 
any intent to file a claim for service connection at that time.  
Rather, he merely sought treatment for the disorders.  As such, 
it was not clear that the Veteran intended to file a claim. While 
VA is obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
(an informal claim must identify the benefit sought); cf. Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it was 
expressed).

The Board does acknowledge that VA regulations provide that once 
a formal claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of reports of outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  However, 
the Board also notes that the type of reopening contemplated by 
the regulation is one for compensation where a claim for service 
connection for a disability has been allowed but "compensation 
disallowed for the reasons that the service-connected disability 
is not compensable in degree."  38 C.F.R. § 3.157(b); see 
MacPhee v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed in 
the medical records had not previously been determined to be 
service-connected); see also Crawford v. Brown, 5 Vet. App. 33 
(1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of this 
paragraph apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of such 
examination, treatment or hospital admission.").  

That is not the situation here.  Rather, a claim for service 
connection for ulcers was most recently denied in July 2001.  
Thereafter, a DRO reopened the claim in May 2004 and granted 
service connection for gastritis and peptic ulcer disease.  Thus, 
the reopening of the claim for service connection is not the kind 
of reopening that is contemplated by 38 C.F.R. § 3.157(b).  In 
this case, no claim for service connection for gastritis and 
peptic ulcer disease had ever been allowed before the May 2004 
DRO rating decision was promulgated.  Accordingly, the provisions 
of section 3.157(b) do not apply in this case.  Therefore, the 
Board concludes that the Veteran's treatment within one year 
prior to August 29, 2002, does not constitute an informal claim 
for service connection.

The Board has also considered the provisions of 38 C.F.R. § 
3.156(c), which provide that where the new and material evidence 
consists of a supplemental report from the service department, 
received before or after the decision has become final, the 
former decision will be reconsidered by the adjudicating agency 
of original jurisdiction.  Such is the paramount issue in the 
present appeal and the subject of the Court's October 2009 
decision.  The Veteran asserts that he submitted a copy of a SGO 
record in August 2002, and such was not of record before that 
date.  In essence, the Veteran asserts that the SGO record was 
not associated with his claims file at the time of the January 
2000 and July 2001 rating decisions and his submission of such is 
contemplated by 38 C.F.R. § 3.156(c) and would have entitled him 
to de novo review of his claim and an effective date related to 
his original claim in April 1999. 

Upon receipt of the Veteran's April 1999 claim of entitlement to 
service connection for ulcers, the RO requested his service 
treatment records from the NPRC.  Record of such, associated with 
the claims file, indicates that the NPRC received the RO's 
request on July 21, 1999 and completed their action on October 
29, 1999.  The NPRC reported that the Veteran's service treatment 
records were fire-related and that a SGO record was forwarded.  
This NPRC response is date-stamped received by the RO on November 
5, 1999.  A manila envelope labeled "SGOs" is associated with 
the claims file, not stapled or attached to the NPRC request, but 
close in proximity.  This manila envelope is not date-stamped, 
nor is the copy of the SGO record inside the envelope date 
stamped.  The Board does not argue this point.  

On this issue, the Court, in September 2009, ordered the 
Secretary to provide any copies of the SGO records from the 
claims file that indicate receipt by the RO on November 5, 1999, 
or at any time prior to the January 2000 and July 2001 rating 
decisions.  In particular, the Court ordered the Secretary to 
produce a copy of the SGO record date-stamped November 5, 1999.  
In a September 2009 response, the Secretary provided a copy of 
the SGO of record.  The Secretary reported that such was not 
date-stamped and that the service department's response, dated 
July 21, 1999, was date-stamped received by the RO on November 5, 
1999.   As discussed above, the Board does not argue this point.  
As all parties have concluded that the SGO report is not date-
stamped, it is thus physically impossible to produce a date-
stamped copy.  The Board can not contemplate a situation where 
the RO has maintained a separate SGO record, apart from the 
Veteran's claims file, that is date-stamped.

In support of his claim that his submission of the SGO record in 
August 2002 represents the first time such evidence was available 
for review, the Veteran notes the content of the January 2000 and 
July 2001 rating decisions.  Neither the January 2000 nor July 
2001 rating decision listed the SGO record as evidence of record 
or discussed the SGO record.  Both ratings decisions reported 
that the Veteran's service treatment records were unavailable.  
The Board finds such to be the case and does not argue this 
point.  

While the SGO record is not date-stamped and the RO failed to 
report the SGO record as evidence of record, based on review of 
the claims file, the Board finds that the SGO record was in fact 
associated with the claims file at the time of the January 2000 
and July 2001 rating decisions.  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

As discussed above, subsequent to the April 1999 claim, the RO 
sought the Veteran's service treatment records and received the 
SGO record from the NPRC.  While neither the SGO record, nor the 
envelope in which it is found in the claims file, was date-
stamped, the NPRC response, date-stamped received by the RO on 
November 5, 1999, indicates that the RO received the SGO record 
on that date.  There is no evidence that the SGO record was 
forwarded from the NPRC to the RO at a later date, or that the 
NPRC failed to forward the SGO record in accordance with its 
date-stamped response on November 5, 1999, as there is no further 
communication between the NPRC and the RO regarding the location 
of the SGO record.  In essence, the Board finds that if the SGO 
record was missing from the NPRC response, date-stamped on 
November 1999, there would have been evidence of subsequent 
action on the part of the RO or evidence of a subsequent 
submission from the NPRC.  Significantly, the envelope containing 
the SGO record is physically located in the claims file, in 
chronological order, before the January 2000 and July 2001 rating 
decisions.  

The Board finds that the physical location of the SGO record in 
the claims file, together with the absence of evidence that the 
NPRC failed to forward the SGO record as it reported that it did, 
outweighs the fact that the RO failed to list the SGO record as 
evidence of record at the time of the January 2000 and July 2001 
rating decisions.  It is unfortunate that the RO did not list the 
SGO record as evidence of record at the time of the January 2000 
and July 2001 rating decisions.  In this regard, the Board does 
not argue the point that the Veteran, from reading the January 
2000 and July 2001 rating decision, would not have known that the 
SGO record was associated with the claims file.  However, the 
Veteran, or any reader of the January 2000 and July 2001 rating 
decisions mailed to the Veteran, would not have had the 
opportunity to review the NPRC response date-stamped on November 
5, 1999, or the manila envelope containing the SGO record 
physically located in the claims file.  Thus, the RO's omission 
does not negate the fact that the NPRC reported that it forwarded 
the Veteran's SGO record in a response date-stamped on November 
5, 1999, and that the SGO record is indeed physically located in 
the claims file, in chronological order, before the January 2000 
and July 2001 rating decisions.  

It is significant that the May 2000 Statement of the Case listed 
the SGO record as evidence of record, more than two years prior 
to the time, August 2002, that the Veteran submitted a copy of 
the SGO record.  Such represents the first time the RO correctly 
listed the SGO record as evidence of record.  While the Board 
notes that the discussion of the evidence was inaccurate, as the 
RO reported that "the records received from the SGO indicated 
that service medical records for this veteran could not be 
obtained for review," such discussion represents evidence that 
records were indeed received by the SGO prior to the May 2000 
Statement of the Case.  For clarity, the Board notes here that 
the records received from the SGO did not indicate that the 
Veteran's service treatment records were unavailable; instead the 
records received from the NPRC indicated that the Veteran's 
service treatment records were unavailable.  

Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) 
do not apply in this case because the basis for the grant of 
service connection was not the receipt of additional service 
treatment records, but rather the current treatment records and 
the March 2004 VA examination together with the SGO record 
previously on file.

In summary, the Veteran's statements and the medical evidence 
dated prior to August 29, 2002, did not demonstrate intent to 
raise an informal claim for service connection for gastritis and 
peptic ulcer disease.  Therefore, the Board finds that a formal 
or informal claim was not received prior to the claim filed on 
August 29, 2002.  Further, the Board finds that entitlement to 
service connection for gastritis and peptic ulcer disease arose 
on March 31, 2004, the date of the Veteran's VA examination at 
which time the examiner rendered a positive nexus opinion.  

The date entitlement to service connection for gastritis and 
peptic ulcer disease arose is March 31, 2004, and the date of 
receipt of the claim of entitlement to service connection for the 
same is August 29, 2002.  The later of the two dates, March 31, 
2004, and August 29, 2002, is March 31, 2004.  Thus, the proper 
effective date for the award of service connection for gastritis 
and peptic ulcer disease is March 31, 2004.  38 C.F.R. § 3.400.  
The Board notes, however, that the May 2004 DRO rating decision 
assigned an effective date of August 29, 2002 for service 
connection for gastritis and peptic ulcer disease, thus giving 
the Veteran the benefit of an effective almost two years prior to 
the proper effective date, and such effective date will not be 
disturbed.



Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
August 29, 2002, for the grant of service connection for 
gastritis and peptic ulcer disease, and the claim is denied.


ORDER

An earlier effective date prior to August 29, 2002, for the grant 
of service connection for gastritis and peptic ulcer disease, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


